                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KEVIN REAVES,                                         )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:19-cv-00151-JPH-DLP
                                                      )
WEXFORD MEDICAL SERVICES, et al.                      )
                                                      )
                              Defendants.             )

             ORDER DENYING MOTION FOR PHYSICAL EXAMINATION

       Plaintiff Kevin Reaves asks the Court to order a physical examination. Dkt. 35. He asserts

that “the diagnosis report of IDOC and Wexford” would be biased against him. His motion does

not identify the Court rule he invokes, but he is understood to be asking for a physical examination

under Rule 35 of the Federal Rules of Civil Procedure. Rule 35(a) provides that the “court . . . may

order a party whose mental or physical condition . . . is in controversy to submit to a physical or

mental examination.” The Rule also requires, among other things, that the party’s physical

condition be “in controversy” and that the order directing the examination be made only on a

showing of “good cause” and after notice to all parties. The plaintiff has not shown that his physical

condition is “in controversy” and he has not shown “good cause” for a physical examination. His

speculation that any report by the IDOC or Wexford would be biased is insufficient. Accordingly,

the motion for a physical examination, dkt. [35], is DENIED.

SO ORDERED.
Date: 12/9/2019




                                                  1
Distribution:

KEVIN REAVES
161700
PLAINFIELD - CF
PLAINFIELD CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

All Electronically Registered Counsel




                                              2
